DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 24 November 2021 wherein: claims 1, 4-5, and 10 are amended; claim 2 is canceled; claims 12-13 are newly added; claims 1 and 3-13 are pending.

Response to Arguments
Examiner acknowledges claim 10 no longer invokes 35 USC 112(f) and the prior 35 USC 112(b) rejections have been overcome by amendment.
Applicant’s arguments, see page 4-6, filed 24 November 2021, with respect to the rejection(s) of claim(s) 1 and 3-13 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited prior art.

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities:  In claim 12, line 1, “ad” is recited where --and-- would be expected.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 12 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 12, the claim recites the limitation “sensor elements” which uses a generic placeholder (elements) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Accordingly, this limitation is interpreted under 35 USC 112(f) as corresponding to reverse biased diodes (Applicant’s specification, par. [0027]) and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann (US 2016/0103228) in view of Hitachi (EP 2 634 601; a Sofield (US 5,621,214).

	Regarding claim 1, Koltermann discloses a phantom 1 comprising a vessel 2 for containing a tissue equivalent liquid (water or any other liquid having comparable density) and adapted to pass a beam of test radiation into the vessel 2, a first detector 110 adapted to determine the intensity of the beam of test radiation, the first detector 110 being supported within the vessel 2 and movable therein along an expected path of the beam of test radiation; wherein the first detector 110 is a 2-dimensional detector adapted to determine the spatial intensity perpendicular to the expected path of the beam and energy deposition of the beam (par. [0004], [0010]-[0014], [0055]-[0062], fig. 1-2).
	Koltermann does not expressly disclose a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity perpendicular to the expected path of the beam and energy deposition of the beam.
	Hitachi discloses a first detector (one of a plurality of sensors in sensor section 203) adapted to determine the spatial intensity and energy deposition of a beam of test radiation and a second detector (another of a plurality of sensors in sensor section 203) collinear with and spaced apart from the first detector along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Koltermann in view of the teachings of Hitachi and in view of Koltermann disclosing a detector being supported within the vessel and movable therein along the expected path of the beam of test radiation as described above to include a second detector collinear with and spaced apart from the first detector, the second detector also being supported within the vessel and movable therein along the expected path of the beam of test radiation in line with the first detector, wherein the second detector is a 2-dimensional detector adapted to determine the spatial intensity perpendicular to the expected path of the beam and energy deposition of the beam.
	One would have been motivated to do so to gain an advantage recited in Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).
	Koltermann modified does not expressly disclose the first and second detectors are 2-dimensional pixel array detectors.
	Sofield discloses a water phantom (104; col. 5 ln. 63 - col. 6 ln. 58, fig. 1) wherein a 2-dimensional pixel array detector may be used in place of a single element detector (col. 6 ln. 59-67).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Sofield so that the first and second detectors are 2-dimensional pixel array detectors.
Sofield of requiring no movement within the water tank phantom (Sofield, col. 6 ln. 59-67).

	Regarding claim 5, Koltermann modified teaches the phantom of claim 1, wherein at least one of the first detector and the second detector is a multi-channel detector (Hitachi, par. [0048]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the further teachings of Hitachi.
	One would have been motivated to do so to gain an advantage recited in Hitachi of permitting independent acquisition of data (Hitachi, par. [0048]).

	Regarding claim 6, Koltermann modified teaches the phantom of claim 1, wherein the vessel 2 contains a tissue equivalent liquid (water or any other liquid having comparable density; Koltermann, par. [0055]).

	Regarding claim 7, Koltermann modified teaches the phantom of claim 6, wherein the tissue equivalent liquid is water (Koltermann, par. [0055]).

	Regarding claim 9, Koltermann modified teaches the phantom of claim 1, wherein the expected path of the beam of test radiation is horizontal (Hitachi, Abstract, par. [0028]-[0031], [0064], fig. 2).
Koltermann in view of the further teachings of Hitachi.
	One would have been motivated to do so to gain an advantage recited in Hitachi of being able to measure depth dose distributions (Hitachi, par. [0004]).
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hitachi and Sofield as applied to claim 1 above, and further in view of Hirasawa (US 2015/0306427).

	Regarding claim 3, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
	Hirasawa discloses a vessel (of phantom 3) comprises at least one wall having a window 6 therein, which window 6 is adapted to pass a beam 4 of test radiation to a tissue equivalent liquid (par. [0029], fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Hirasawa so that the vessel comprises at least one wall having a window therein, which window is adapted to pass the beam of test radiation to the tissue equivalent liquid.
Hirasawa of reducing the amount of radiation absorbed by the wall of the phantom (Hirasawa, par. [0029]).
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi and Sofield as applied to claim 1 above, and further in view of Tonner (US 2015/0196779).

	Regarding claim 4, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose at least one of the first detector and the second detector is silicon based.
	Tonner discloses a detector is silicon-based (Abstract, par. [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Tonner so that at least one of the first detector and the second detector is silicon based, since it has been held to be obvious to select a known material on the basis of its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to use silicon to provide an advantage recited in Tonner of permitting energy-selective x-ray detection (Tonner, par. [0017]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi and Sofield as applied to claim 7 above, and further in view of Campbell (US 2010/0041005).

	Regarding claim 8, Koltermann modified teaches the phantom of claim 7 wherein the tissue equivalent liquid is water (Koltermann, par. [0055]).
	Koltermann modified does not expressly disclose the water is deionized water.
	Campbell discloses water in a phantom is deionized water (Abstract, par. [0053]-[0055], table 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Campbell so that the water is deionized water, since it has been held to be obvious to select a known material on the basis of its suitability for its intended use. See MPEP 2144.07.
	One would have been motivated to do so to gain an advantage recited in Campbell of providing a desired PCA concentration (Campbell, par. [0053]).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi and Sofield as applied to claim 1 above, and further in view of Hoshino (US 2015/0327834).

	Regarding claim 10, Koltermann modified teaches a radiation detection system 100, comprising the phantom 1 of claim 1; and a driven movable support 11 for the first and second detectors 110 adapted to move the first and second detectors 110 along the expected path of the beam of test radiation (Koltermann, par. [0055]-[0062] , fig. 1-2).
Koltermann modified does not expressly disclose a controller adapted to control the position of the first and second detectors; a position logger adapted to log the position of the first and second detectors within the vessel; a vector information processor adapted to receive an output signal from the first and second detectors and process information determined by the first and second detectors.
	Hoshino discloses a controller 19 and a processor 50 used in conjunction with a phantom (par. [0061]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Hoshino to include a controller adapted to control the position of the first and second detectors; a position logger adapted to log the position of the first and second detectors within the vessel; a vector information processor adapted to receive an output signal from the first and second detectors and process information determined by the first and second detectors.
	One would have been motivated to do so to gain an advantage of being able to automate control of the system.

	Regarding claim 11, Koltermann modified teaches the radiation detection system as claimed in claim 10 wherein driven movable support 10 comprises a linear stage 111 (Koltermann, par. [0057]. fig. 1).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koltermann in view of Hitachi and Sofield as applied to claim 1 above, and further in view of Heijne (US 2009/0057562) and Aufrichtig (US 2007/0223654).

Regarding claim 12, Koltermann modified teaches the phantom of claim 1, but does not expressly disclose at least one of the first detector and second detector comprises an array of sensor elements forming the pixel array detector and control electronics for each pixel positioned under each sensor element, wherein the sensing elements are reverse biased diodes.
Heijne discloses a detector for measuring a dose of radiation (Abstract, par. [0001]) wherein the detector 10 comprises an array of sensor elements 12 forming a pixel array detector and control electronics 14 for each pixel positioned under each sensor element (par. [0037], fig. 2).
Aufrichtig discloses a detector for measuring a dose of radiation comprising an array of sensor elements (par. [0025]-[0026]), wherein the sensor elements are reverse biased diodes (par. [0039]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Koltermann in view of the teachings of Heijne and Aufrichtig so that at least one of the first detector and second detector comprises an array of sensor elements forming the pixel array detector and control electronics for each pixel positioned under each sensor element, wherein the sensing elements are reverse biased diodes.
Heijne of avoiding the need for supplementary PC data acquisition cards (Heijne, par. [0037]-[0042]) using well-known and routinely used sensing elements (reverse biased diodes such as disclosed by Aufrichtig).

Regarding claim 13, Koltermann modified teaches the phantom of claim 12, wherein the sensor element for each pixel (within 12) and the control electronics 14 are bonded together using metal bumps (solder bumps 16; Heijne, par. [0037]).
It would have been obvious to one of ordinary skill in the art to have further modified the invention of Koltermann in view of the further teachings of Heijne.
One would have been motivated to do so to gain an advantage recited in Heijne of avoiding the need for supplementary PC data acquisition cards (Heijne, par. [0037]-[0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884